United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.C., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2085
Issued: April 7, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 21, 2008 appellant filed a timely appeal of the decision of the Office of Workers’
Compensation Programs dated June 27, 2008 which denied merit review of the June 19, 2007
decision denying her claim for a schedule award. Because more than one year has elapsed
between the last merit decision dated June 19, 2007 and the filing of this appeal, the Board lacks
jurisdiction to review the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d)(2).
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On February 1, 1996 appellant, then a 36-year-old clerk, filed a traumatic injury claim
alleging that on January 20, 1996 she sustained a dislocated elbow when she tripped and fell
during the course of her federal employment. On February 20, 1996 the Office accepted her

claim for dislocation of the right elbow. The claim was later accepted for sprained right knee
with arthroscopic repair. By decision dated October 23, 1996, the Office denied appellant’s
claim for a schedule award for impairment to her right upper extremity as there was no medical
evidence supporting a ratable impairment pursuant to the American Medical Association, Guides
to the Evaluation of Permanent Impairment (5th ed. 2001). By decision dated February 13, 1998,
it denied her request for review as it was untimely filed and did not demonstrate clear evidence
of error. By decision dated April 26, 1999, the Office denied appellant’s claim for compensation
from April 29 through May 13, 1996. On January 24, 2001 she filed a claim alleging a
recurrence of her January 20, 1996 employment injury on January 3, 2001. This claim was
denied in a decision dated April 24, 2001. Appellant resigned from the employing establishment
on June 10, 2003.
On June 5, 2007 appellant filed another claim for a schedule award. By decision dated
June 19, 2007, the Office denied her claim for a schedule award finding that she had not
submitted evidence showing that she had a ratable impairment causally related to her January 20,
1996 employment injury.
By letter dated June 4, 2008, received by the Office on June 17, 2008, appellant requested
reconsideration. In support thereof, she submitted a copy of an April 23, 2007 decision by the
Social Security Administration. Appellant also submitted progress notes by Dr. Wallace B.
Purdy, Jr., a Board-certified internist. In a November 29, 2004 note, Dr. Purdy indicated that
appellant was complaining of back problems of three months’ duration. In a February 20, 2005,
he indicated that she continued to complain of low back pain and that her magnetic resonance
imaging scan showed some degenerative changes. In a May 5, 2005 note, Dr. Purdy continued
to note appellant’s complaints of back pain and noted that there was no history of injury just
bending and lifting at her job as a school cafeteria worker. In a July 28, 2005 note, he again
indicated that there was no history of injury with regard to her back pain, just bending and lifting
at job. In a September 8, 2005 note, Dr. Purdy did note the 1996 injury but stated that it was to
appellant’s right knee and her elbow but not back. In a September 27, 2005 note, he indicated
that she was plagued with back pain every day. Largely illegible handwritten notes from
Dr. Edwin L. Kelsey, a Board-certified physiatrist, dated January 17 through May 16, 2006
discuss appellant’s lower back pain and pain in her right hip and buttock. Finally, appellant
submitted a statement by a Dr. Gaylon dated August 22, 1997.
By decision dated June 27, 2008, the Office denied appellant’s request for
reconsideration without reviewing the merits of the case.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,1 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
1

5 U.S.C. §§ 8101-8193. Under section 8128 of the Federal Employees’ Compensation Act, “[t]he Secretary of
Labor may review an award for or against payment of compensation at any time on her own motion or on application.”
5 U.S.C. § 8128(a).

2

considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.2 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.3 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.4
ANALYSIS
In the instant case, on June 17, 2008 appellant filed a timely request for reconsideration
of the Office’s decision dated June 19, 2007 denying her claim for a schedule award.
In support of her request for reconsideration, appellant submitted a copy of a decision by
the Social Security Administration and a statement by Dr. Rogers. Both of these items were
previously submitted into evidence. Evidence which is duplicative or cumulative in nature is
insufficient to warrant reopening the record for further merit review.5 The Board further notes
that findings of other administrative agencies, such as the Social Security Administration, are not
determinative of appellant’s level of disability under the Federal Employees’ Compensation Act.
The Social Security Act and the Federal Employees’ Compensation Act have different standards
of medical proof and thus these decisions are not relevant with regard to appellant’s claim under
the Federal Employees’ Compensation Act.6
The remaining evidence, i.e., the medical reports of Drs. Purdy and Kelsey, are not
relevant to the issue of appellant’s entitlement to a schedule award. The Office accepted
appellant’s claim for dislocation of the right elbow, sprained right knee and arthroscopic repair.
The reports of Drs. Purdy and Kelsey discuss appellant’s back, hip and buttock. Furthermore,
these reports do not link these injuries to appellant’s accepted work injury; in fact, Dr. Purdy
indicates that the back pain was caused by her subsequent employment as a school cafeteria
worker. Finally, none of these reports make any findings with regard to degree of impairment.
As appellant requested reconsideration of the decision denying her claim for a schedule and these
reports are not relevant to that issue. Submission of evidence that does not address the particular
issue involved does not constitute a basis for reopening a case.7
Appellant has not established that the Office improperly refused to reopen her claim for a
review of the merits under section 8128(a) of the Federal Employees’ Compensation Act. She
did not show that the Office erroneously applied or interpreted a specific point of law, advance a
2

20 C.F.R. § 10.606(b)(2).

3

Id. at § 10.607(a).

4

Id. at § 10.608(b).

5

Denis M. Dupor, 51 ECAB 482 (2000).

6

Daniel Deparini, 44 ECAB 657, 680 (1993).

7

Robert P. Mitchell, 52 ECAB 116 (2000); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000); Alan G.
Williams, 52 ECAB 180 (2000).

3

relevant legal argument not previously considered by the Office or constitute relevant and
pertinent new evidence not previously considered by the Office. Accordingly, the Office
properly denied merit review.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration
pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 27, 2008 is affirmed.
Issued: April 7, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

